DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new additional Information Disclosure Statement (IDS) have been filed since 16 August 2022, the date of the Applicant’s most recent response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.

Status of the Claims
•    The office action is being examined in response to the Applicant’s response
      filed 16 August 2022.
•    Claims 1-20 have been canceled.
•    Claims 21-40 have been newly added.
•    Claims 21-40 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 21-40 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 21-27 are directed to a process (method), claims 28-34 are directed to a machine (GUI) and claims 35-40 are directed to a machine (CRM).  The answer is YES.

Step 2A:  Claims 21-34 recite a system and a method directed to the abstract idea that “optimize retirement accounts, as the lengthy term of the account increases sensitivity to asset allocation, contribution strategies, withdraw strategies, and changes in supplemental retirement benefits”, (Spec ¶ [0003]).  Claims 21, 28 and 35 recite in part “a graphical user interface (GUI) for a service level of a user”.  The Examiner notes that although not specifically stated, the claimed “service level of a user” is directed to the purpose of a financial planning system as indicated in the Applicant’s written description, (Spec ¶¶ [0005], [0006] and [0007]).  Thus, financial planning, a form of organizing of a human activity, is a fundamental economic practice.

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 21, as representative, recites, “determine a service level of a user”, “present a page of a graphical user interface (GUI) to the user”, “presenting a top level menu in a first location and in a first format”, “presenting a first projected outcome for the user”, “presenting the top level menu in the first location and in the first format” and “presenting a second projected outcome for the user”.  The steps represent a series of displaying various service levels used in a financial planning system.  These steps contribute to “planning significant personal economic events, (e.g., investment, savings, retirement), (SPEC, ¶ 0073), generating account projections, (SPEC ¶ 0076) and providing financial data such as model replacement income percentage 3308, model retirement age, model social security age, and model life”, (SPEC ¶ 0207), which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “graphical user interface (GUI)” for displaying data, which includes at least one “computer-readable storage media (memory element)” for storing data and two “planning engines (processor)” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “graphical user interface (GUI)”, “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. displaying data, inputting data, calculating and storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of displaying several pages of information in various formats are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 21, 28 and 35 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 22-27, 29-34 and 36-40 do not resolve the issues raised in the independent claims.  Claims 22-27, 29-34 and 36-40 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 22-27, 29-34 and 36-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 21, 28 and 35.  The analysis above applies to all statutory categories of invention.  

Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 16 August 2022, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.
As a preliminary matter, the Examiner notes that the Applicant’s amended claims consists of deleting the entire previously presented claim set as amended from initial application through the amendments filed 16 February 2022 and replacing them with newly drafted claims 21-40. 
 
Regarding the remarks filed 16 August 2022, the Applicant argues that, “new claims 21-40 are patent eligible under 35 U.S.C. § 101 . . . that each of the new independent claims is patent eligible because the independent claims are not directed to a judicial exception . . . that the independent claims are each directed to graphical user interfaces and functionality of graphical user interfaces and are therefore patent eligible.”, (Remarks, Page 8, ¶ 4).
	In response, the Examiner points to the above rejection under 35 U.S.C. 101 for additional information regarding the details of the abstract idea and how these modified claims do not separate themselves from the Applicant’s Specification which is clearly directed toward displaying for the user, information and options relating to retirement financial planning, which is a fundamental economic practice under the category of organizing human activity.  The Applicant’s arguments in this respect are not persuasive.
	As previously indicated, there is no evidence of any technological improvements and the Applicant’s arguments that the newly drafted claims are “patent eligible” are not persuasive because the underlying thrust of the Applicant’s written description is directed to the judicial exception of a fundamental economic practice.
	As such, Applicant's arguments are not persuasive and the subject rejections are maintained.


Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brose et al. (US 20050004856 A1) discloses systems and methods for facilitating financial advising and planning for a user using a stochastic modeling module. 
Legare et al. (US 20150066811 A1) discloses a computer-implemented method, including executing a plurality of simulations on a retirement account in a retirement plan to produce a plurality of potential retirement account balances at a retirement age and associated confidence levels specifying a predicted level of accuracy of corresponding account balances; selecting, from the range, a particular potential account balance that has a confidence level that exceeds a confidence level threshold; and calculating, by one or more processing devices, a constant periodic withdrawal amount of funds from the retirement account.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691